Prepared 03-13-07

© 2007 Clark Consulting

 

This document is provided to assist your legal counsel in documenting your
specific arrangement. The laws of the various states may differ considerably,
and this specimen is for general information only. It is not a form to be
signed, nor is it to be construed as legal advice. Failure to accurately
document your arrangement could result in significant losses, whether from
claims of those participating in the arrangement, from the heirs and
beneficiaries of participants, or from regulatory agencies such as the Internal
Revenue Service, the Department of Labor, or bank examiners. License is hereby
granted to your legal counsel to use these materials in documenting solely your
arrangement.

 

In general, if your bank is subject to SEC regulation, implementation of this or
any other executive or director compensation program may trigger rules requiring
certain disclosures on Form 8-K within four days of implementing the program.
Consult with your SEC attorney, if applicable, to determine your
responsibilities under the disclosure rules.

 

 

 

 

 

 

IMPORTANT NOTICE ON CODE SECTION 409A COMPLIANCE

 

Consult with your legal and tax advisors to determine the impact of the new
Internal Revenue Code Section 409A to your particular situation. The Treasury
Department on September 29th, 2005 issued proposed regulations implementing the
requirements of Section 409A which apply to nonqualified deferred compensation
arrangements. The effective date for the proposed regulations is January 1,
2008; however, they can be fully relied upon by plan sponsors until the
regulations become final.

 



 

 



MACON BANK, INC.

Amended and Restated Long Term Capital Appreciation Plan

 

FIRST AMENDMENT

TO THE

MACON BANK

AMENDED AND RESTATED

LONG TERM CAPITAL APPRECIATION PLAN

DATED DECEMBER 15, 2004

 

THIS FIRST AMENDMENT is adopted this 10th day of December, 2008, effective as of
January 1, 2005, by Macon Bank, Inc. (f/k/a Macon Savings Bank, Inc., SSB), a
North Carolina corporation located in Franklin, North Carolina (the “Bank”).

 

The Bank executed the Amended and Restated Long Term Capital Appreciation Plan
on December 15, 2004, effective as of July 1, 1998 (the “Plan”).

 

The undersigned hereby amends the Plan for the purpose of bringing the Plan into
compliance with Section 409A of the Internal Revenue Code. Therefore, the
following changes shall be made:

 

The introductory paragraph to the 2004 Amended and Restated Long Term Capital
Appreciation Plan shall be deleted in its entirety and replaced with the
following:

 

The Board of Directors of Macon Bank, Inc., by resolution dated December 15,
2004, amends and restates this Long-Term Capital Appreciation Plan (“Plan”)
effective as of January 1, 2005. The purpose of the Plan is to provide incentive
compensation on a deferred basis for its directors and select executive
officers. The Plan is not tax-qualified under Section 401 of the Code, and is
unfunded and primarily for a select group of management or highly compensated
employees within the meaning of Section 201(2) of the Employee Retirement Income
Security Act (ERISA) of 1974, as amended. The sub plan shall be deleted
superseded by this First Amendment.

 

Section 1.11 of the Plan shall be deleted in its entirety and replaced by the
following:

 

1.11“Change in Control” means a change in the ownership or effective control of
the Bank, or in the ownership of a substantial portion of the assets of the
Bank, as such change is defined in Section 409A of the Code and regulations
thereunder.

 

The following Section 1.17a shall be added to the Plan immediately following
Section 1.17:

 

1.17a“Disability” means the Participant: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Bank. Medical determination of Disability
may be made by either the Social Security Administration or by the provider of
an accident or health plan covering employees or directors of the Bank provided
that the definition of “disability” applied under such disability insurance
program complies with the requirements of the preceding sentence. Upon the
request of the Committee, the Participant must submit proof to the Committee of
the Social Security Administration’s or the provider’s determination.

 



 1 

 



MACON BANK, INC.

Amended and Restated Long Term Capital Appreciation Plan

 

The following Section 1.25a shall be added to the Plan immediately following
Section 1.25:

 

1.25a“Termination of Service” for an Executive Termination of Service means the
termination of the Participant’s employment with the Bank for reasons other than
death. Whether a Termination of Service takes place is determined in accordance
with the requirements of Code Section 409A and related Treasury guidance or
Regulations based on the facts and circumstances surrounding the termination of
the Participant’s employment and whether the Bank and the Participant intended
for the Participant to provide significant services for the Bank following such
termination. A Termination of Service will not have occurred if:

 

(a)the Participant continues to provide services as an employee of the Bank at
an annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three (3) full calendar years of
employment (or, if employed less than three (3) years, such lesser period) and
the annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three (3) full calendar
years of employment (or, if less, such lesser period), or

 

(b)the Participant continues to provide services to the Bank in a capacity other
than as an employee of the Bank at an annual rate that is fifty percent (50%) or
more of the services rendered, on average, during the immediately preceding
three (3) full calendar years of employment (or if employed less than three (3)
years, such lesser period) and the annual remuneration for such services is
fifty percent (50%) or more of the average annual remuneration earned during the
final three (3) full calendar years of employment (or if less, such lesser
period).

 

The Participant’s employment relationship will be treated as continuing intact
while the Participant is on military leave, sick leave, or other bona fide leave
of absence if the period of such leave of absence does not exceed six (6)
months, or if longer, so long as the Participant’s right to reemployment with
the Bank is provided either by statute or by contract. If the period of leave
exceeds six (6) months and there is no right to reemployment, a Termination of
Service will be deemed to have occurred as of the first date immediately
following such six (6) month period.

 



 2 

 



MACON BANK, INC.

Amended and Restated Long Term Capital Appreciation Plan

 

The following Section 1.25b shall be added to the Plan immediately following
Section 1.25a:

 

1.25b“Termination of Service” for a Director means the termination of the
Participant’s service with the Bank for reasons other than death. Whether a
Separation from Service takes place is determined in accordance with the
requirements of Code Section 409A and related Treasury guidance or Regulations
based on the facts and circumstances surrounding the termination of the
Participant’s service and whether the Bank and the Participant intended for the
Participant to provide significant services for the Bank following such
termination.

 

The following Section 1.25c shall be added to the Plan immediately following
Section 1.25b:

 

1.25c“Specified Employee” means a key employee (as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof) of the Bank if any stock of the
Bank is publicly traded on an established securities market or otherwise, as
determined by the Committee based on the twelve (12) month period ending each
December 31 (the “identification period”). If the Participant is determined to
be a Specified Employee for an identification period, the Participant shall be
treated as a Specified Employee for purposes of this Plan during the twelve (12)
month period that begins on the first day of the fourth month following the
close of the identification period.

 

Section 1.29 of the Plan shall be deleted in its entirety and replaced by the
following:

 

1.29“Vested Percentage” shall be determined for each Participant by dividing the
Participant’s actual Years of Service by ten (10); provided that a Participant’s
Vested Percentage shall be one hundred percent (100%) in the event of the
Participant’s Termination of Service due to death, Disability or Change in
Control.

 

Sections 3.1 and 3.2 of the Plan shall be deleted in their entirety and replaced
by the following:

 

3.1Normal Form and Timing of Distributions. A Participant may elect on a
Election Form to have the final Account balance paid to the Participant in equal
monthly installments over a period of between five (5) and ten (10) years after
such a distribution event or in a lump sum between two (2) and ten (10) year
after such a distribution event. In the absence of a valid Election Form
pursuant to this Section 3.1, the Bank shall pay a Participant’s Account balance
in cash, in substantially equal monthly payments over a period of five (5) years
beginning with the last day of the month following Termination of Service.

 

3.2Distribution Election. Subject to Sections 3.1 and 3.3 hereof, upon
Termination of Service, the Bank shall distribute the final Account balance to a
Participant as elected on the Election Form. Beneficiary designations made
pursuant to an executed Beneficiary Designation Election Form, attached hereto
as Exhibit C, shall be revocable during the Participant’s lifetime and a
Participant may, by submitting an effective superseding Beneficiary Designation
Form at any time and from time to time, prospectively change the designated
Beneficiary.

 



 3 

 



MACON BANK, INC.

Amended and Restated Long Term Capital Appreciation Plan

 

Sections 3.4 and 3.5 of the Plan shall be deleted in their entirety and replaced
by the following:

 

3.4Change in Control Benefit. Upon a Change in Control, the Bank shall
distribute the final Account balance to the Participant as elected on the
Election Form. The Bank and the Participant have the right to mutually agree to
limit payments that they might consider excess “golden parachute payments” as
defined under Sections 280G and 4999 of the Code to the extent not inconsistent
with the provisions of Section 409A of the Code and its associated regulations.
In addition, upon the closing date of a Change in Control: the forfeiture
provision set forth in Section 3.3(ii) of the Plan shall lapse and become null
and void; each Participant’s Vested Percentage shall become one hundred percent
(100%); and the Appreciation Percentage for each Participant shall be calculated
by assuming that the appreciation percentage that occurred between the initial
credit of a Capital Appreciation Right and the Change in Control continues
through the date on which the Participant’s Vested Percentage would have reached
one hundred percent (100%) pursuant to Section 1.29 hereof.



3.5Death During Distribution of a Benefit. If a Participant dies before
receiving all Benefits payable pursuant to Section 3.1, then the vested but
unpaid balance of the Participant’s Account shall be distributed in a lump sum
to the Participant’s Beneficiary within sixty (60) days of the Participant’s
death, provided that a Participant may specify on the Election Form the
distribution period elected herein by the Participant.

 

The following Sections 3.6, 3.7 and 3.8 shall be added to the Plan immediately
following Section 3.5:

 

3.6Restriction on Timing of Distributions.  Notwithstanding any provision of
this Plan to the contrary, if the Participant is considered a Specified Employee
at Termination of Service, the provisions of this Section 3.6 shall govern all
distributions hereunder. Benefit distributions that are made due to a
Termination of Service occurring while the Participant is a Specified Employee
shall not be made during the first six (6) months following Termination of
Service. Rather, any distribution which would otherwise be paid to the
Participant during such period shall be accumulated and paid to the Participant
in a lump sum on the first day of the seventh month following the Termination of
Service. All subsequent distributions shall be paid in the manner specified

 

3.7Distributions Upon Income Inclusion Under Section 409A of the Code. If any
amount is required to be included in income by the Participant prior to receipt
due to a failure of this Plan to meet the requirements of Code Section 409A, the
Participant may petition the Committee for a distribution of that portion of the
amount the Bank has accrued with respect to the Bank’s obligations hereunder
that is required to be included in the Participant’s income. Upon the grant of
such a petition, which grant shall not be unreasonably withheld, the Bank shall
distribute to the Participant immediately available funds in an amount equal to
the portion of the amount the Bank has accrued with respect to the Bank’s
obligations hereunder required to be included in income as a result of the
failure of this Plan to meet the requirements of Code Section 409A, within
ninety (90) days of the date when the Participant’s petition is granted. Such a
distribution shall affect and reduce the Participant’s benefits to be paid under
this Plan.

 



 4 

 



MACON BANK, INC.

Amended and Restated Long Term Capital Appreciation Plan

 



 

3.8Change in Form or Timing of Distributions. All changes in the form or timing
of distributions hereunder must comply with the following requirements. The
changes:

 

(a)may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A and the regulations thereunder;

(b)must, for benefits distributable under Sections 3.2 and 3.4, be made at least
twelve (12) months prior to the first scheduled distribution;

(c)must, for benefits distributable under Sections 3.2 and 3.4, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

(d)must take effect not less than twelve (12) months after the election is made.

 

Section 4.2 of the Plan shall be deleted in its entirety and replaced by the
following:

 

4.2Trust Funding on Change in Control. In the event of a Change in Control, the
Bank shall contribute to the Trust an amount sufficient to provide the Trust
with assets having an overall value equivalent to the value of the aggregate
Account balances under the Plan (calculated as though each Participant’s
Termination of Service coincides with the Change in Control). The Trust shall be
established in compliance with Section 409A of the Code.

 

Article X of the Plan shall be deleted in its entirety and replaced by the
following:

 

ARTICLE X

Amendments and Termination

 

10.1Amendments. The Board may amend this Plan at any time, provided that no such
amendment shall, without the written consent of an affected Participant, alter
or impair any vested rights of the Participant under the Plan.

 

10.2Plan Termination Generally. The Board may terminate this Plan at any time,
provided that no such termination shall, without the written consent of an
affected Participant, alter or impair any vested rights of the Participant under
the Plan. Except as provided in Section 10.3, the termination of this Plan shall
not cause a distribution of benefits under this Plan. Rather, after such
termination benefit distributions will be made at the earliest distribution
event permitted under Article 3.

 



 5 

 



MACON BANK, INC.

Amended and Restated Long Term Capital Appreciation Plan

 



 

10.3Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 10.2, if this Plan terminates in the following
circumstances:

 

(a)Within thirty (30) days before or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve (12)
months following such termination of the Plan and further provided that all the
Bank’s arrangements which are substantially similar to the Plan are terminated
so the Participant and all participants in the similar arrangements are required
to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the such terminations;

(b)Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Plan are included in the
Participant’s gross income in the latest of (i) the calendar year in which the
Plan terminates; (ii) the calendar year in which the amount is no longer subject
to a substantial risk of forfeiture; or (iii) the first calendar year in which
the distribution is administratively practical; or

(c)Upon the Bank’s termination of this and all other account balance plans (as
referenced in Section 409A of the Code or the regulations thereunder), provided
that all distributions are made no earlier than twelve (12) months and no later
than twenty-four (24) months following such termination, and the Bank does not
adopt any new account balance plans for a minimum of five (5) years following
the date of such termination;

 

the Bank may distribute the Account balance, determined as of the date of the
termination of the Plan, to the Participant in a lump sum subject to the above
terms.

 

The following Article XVI shall be added to the Plan immediately following
Article XV:

 

ARTICLE XVI

Compliance with Code Section 409A.

 

16.1This Plan shall be interpreted and administered consistent with Code Section
409A.

 

Exhibit B, Pre-2005 Distribution Election Form, shall be deleted from the Plan
in its entirety and replaced with a new Exhibit B, Election Form – Form and
Timing of Distributions.

 

Exhibit C, 2005 Sub-Plan, shall be deleted from the Plan in its entirety and
replaced by a new Exhibit C, Beneficiary Designation Form.

 



 6 

 



MACON BANK, INC.

Amended and Restated Long Term Capital Appreciation Plan

 

Exhibit D, Post-2004 Deferral Election Form, shall be deleted from the Plan in
its entirety.

 

Exhibit E, Post-2004 Distribution Election Form, shall be deleted from the Plan
in its entirety.

 

 

IN WITNESS OF THE ABOVE, the parties hereto have hereunto set their hands the
day and year first above written.

 

 



Witnessed by:   MACON BANK, INC.        [img001.jpg]   [img002.jpg]     A duly
Authorized Committee Member

 



 7 

 